Citation Nr: 1508206	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A copy of the hearing transcript is associated with the claims file.   

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed sleep apnea had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records do not note treatment for sleep apnea.  However, the Board notes that the Veteran complained of frequent trouble sleeping in a January 2007 report of medical history completed just prior to separation from service.   

Post-service records reflect that the Veteran has been diagnosed with severe obstructive sleep apnea.  The record also includes a June 2010 statement from the Veteran's current treating physician, who happens to have also served as the Veteran's physician during service, indicating that the Veteran had been her patient since September 2004 and it had taken until 2009 for the Veteran to agree to a sleep study; he was subsequently diagnosed with sleep apnea.  She opined that although the Veteran had already retired from active duty at the time of his diagnosis of sleep apnea she noted that he had surely had issues prior to this.  Another statement submitted by this doctor in May 2010 noted that the Veteran's sleep apnea and its severity is likely to have been a chronic condition that the Veteran has had for ten years or more. 

Another doctor who treated the Veteran at a sleep disorder center submitted an April 2010 statement indicating that the Veteran's symptoms had started about 7 years prior in 2003, with mostly poor quality sleep associated with a problem with an REM behavior disorder, migraine headaches, and other conditions that were attributed to non sleep related diseases.  The physician noted that the Veteran had been suffering from those conditions until he had a sleep study done which diagnosed sleep apnea, which was out of proportion in severity to the expected findings because of the lack of any significant obesity.  It was noted that the Veteran had been started on CPAP and has had a drastic improvement of his symptoms.  He opined that the Veteran's sleep apnea has been around for several years, since the Veteran had no significant weight change to blame this on and it was his opinion that the Veteran's sleep apnea had been present since 2003 or even prior to that time.

The Veteran submitted statements from fellow service members and his wife that attested to his sleep problems while he was on active duty.

The record also includes a negative April 2011 VA examination/opinion.  The VA examiner essentially indicated that the Veteran's sleep problems in service are not related to his current sleep apnea. 

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current sleep apnea and his military service.  As all elements of service connection have been satisfied, service connection for sleep apnea is granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d) (2014).

ORDER

Service connection for sleep apnea is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


